Citation Nr: 1723431	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-17 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from April 2006 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In May 2010, the Veteran submitted the above-captioned claim, which was adjudicated in the November 2011 rating decision.  In May 2013, the Veteran separately submitted a claim of entitlement to service connection for PTSD, which was denied in an April 2014 rating decision.  The Veteran did not perfect an appeal of this decision and, thus, the Board will not address PTSD as an aspect of the claim at issue herein.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran's current anxiety disorder was incurred during his active duty.


CONCLUSION OF LAW

The criteria for establishing service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Veteran's service treatment records show complaints of and treatment for anxiety.  

Although the record demonstrates some conflict as to the presence of a diagnosable psychiatric disability, the Board finds that the evidence is at least in equipoise as to the presence of a current anxiety disorder.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The salient question then becomes whether the Veteran's current anxiety disorder is related to his active duty.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

As discussed above, the Veteran complained of and was treated for anxiety during his active duty.  During a July 2009 VA examination, the Veteran endorsed an in-service onset of anxiety or anxiety-related symptoms sometime in 2007.  He further asserted that these symptoms had been present since then, and described them as "jumpiness" and "generalized anxiety."  The Veteran stated that his symptoms resulted in sleep difficulties.  Ultimately, the examiner rendered a diagnosis of adjustment disorder with anxiety.  This diagnosis was also rendered as a consequence of a September 2009 Medical Evaluation Board, during which the Veteran reported anxiety triggered by crowds.  

In February 2011, the Veteran underwent a series of VA examinations, including another psychiatric evaluation.  The examiner did not render a psychiatric diagnosis and, thus, did not render an opinion as to whether the Veteran's anxiety disorder was etiologically related to active duty.

According to a July 2011 VA treatment report, the Veteran's condition was diagnosed as an anxiety disorder, not otherwise specified.  Separate VA treatment reports indicate the Veteran has been prescribed medication to treat his anxiety.  VA treatment records received in May 2013, show an ongoing diagnosis of an anxiety disorder, not otherwise specified.

Further, in February 2017, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  During this hearing, the Veteran stated that his current anxiety onset during his active duty and had continued since then.

Upon review of the record and after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's anxiety disorder onset during his active duty and has been present since then.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is warranted for an anxiety disorder.


ORDER

Service connection for an anxiety disorder is granted.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


